Citation Nr: 0803259	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  00-22 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for undifferentiated 
somatoform disorder and major depression (claimed as fatigue, 
sleep disturbance, and memory loss as a manifestation of an 
undiagnosed illness).

2.  Entitlement to service connection for right upper 
extremity cubital tunnel syndrome (claimed as neurological 
problems as a manifestation of an undiagnosed illness).

3.  Entitlement to service connection for sinusitis (claimed 
as sinus congestion and a respiratory illness as a 
manifestation of an undiagnosed illness).

4.  Entitlement to service connection for weight loss 
(claimed as a manifestation of an undiagnosed illness).

5.  Entitlement to service connection for peptic ulcer 
disease and gastroesophageal reflux disease (claimed as a 
gastrointestinal condition, stomach problems, and colon 
discomfort as a manifestation of an undiagnosed illness).

6.  Entitlement to service connection for pancreatitis.

7.  Entitlement to service connection for benign positional 
vertigo (claimed as dizziness as a manifestation of an 
undiagnosed illness).

8.  Entitlement to service connection for headaches (claimed 
as a manifestation of an undiagnosed illness).

9.  Entitlement to service connection for tinea cruris 
(claimed as a skin rash, pigmentation, and rough texture as a 
manifestation of an undiagnosed illness).

10.  Entitlement to service connection for a pulled leg 
muscle.

11.  Entitlement to service connection for cholecystitis and 
thickening of the gallbladder.

12.  Entitlement to service connection for hypereosinophilia.

13.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities (TDIU).

14.  Entitlement to a temporary total rating based on 
hospital treatment in excess
of 21 days for a service connected disability pursuant to 
38 C.F.R. § 4.29.

15.  Entitlement to a temporary total evaluation for 
treatment of a service-connected disability requiring 
convalescence pursuant to 38 C.F.R. § 4.30.

16.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from October 1986 to May 1987 
and December 1990 to May 1991, and in Southwest Asia from 
December 12, 1990, to May 7, 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2002, the Board prepared a Development Memorandum 
requesting additional development.  In November 2003, the 
case was remanded to the RO for further evidentiary 
development.  

Service connection is now in effect for a single disability, 
irritable bowel syndrome.  It appears the veteran wishes to 
claim secondary service connection as due to a service-
connected disability.  That issue is referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  The veteran's diagnosed undifferentiated somatoform 
disorder and major depression have not been related to his 
period of service.

2.  The veteran's diagnosed right upper extremity cubital 
tunnel syndrome has not been related to his period of 
service.

3.  The veteran's diagnosed sinusitis has not been related to 
his period of service.

4.  The veteran does not have a disability manifested by 
weight loss which has been related to his period of service.

5.  The veteran's diagnosed peptic ulcer disease and GERD 
have not been related to his period of service.

6.  The veteran's pancreatitis has not been related to his 
period of service.

7.  The veteran's diagnosed benign positional vertigo has not 
been related to his period of service.

8.  The veteran's diagnosed headaches have not been related 
to his period of service.

9.  The veteran's diagnosed tinea cruris has not been related 
to his period of service.

10.  The veteran does not have any residuals a pulled left 
leg muscle which can be related to his period of service.

11.  The veteran's diagnosed cholecystitis with thickening of 
the gallbladder has not been related to his period of 
service.

12.  The does not have hypereosinophilia related to his 
period of service.

13.  The veteran is service-connected for irritable bowel 
syndrome, which is assigned a 10 percent disability 
evaluation.

14.  The veteran has not rendered unemployable by service-
connected disabilities.

15.  The veteran has not been hospitalized in excess of 21 
days for the treatment of a service-connected disability 
pertinent to the present claim.

16.  The veteran has not undergone treatment for a service-
connected disability which required a period of convalescence 
pertinent to the present claim.

17.  The veteran does not have multiple noncompensable 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  Disability due to undifferentiated somatoform disorder 
and major depression (claimed as fatigue, sleep disturbance, 
and memory loss as a manifestation of an undiagnosed illness) 
was not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.317 (2007).

2.  Right upper extremity cubital tunnel syndrome (claimed as 
neurological problems as a manifestation of an undiagnosed 
illness) was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.317 (2007).

3.  Sinusitis (claimed as sinus congestion and a respiratory 
illness as a manifestation of an undiagnosed illness) was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.317 (2007).

4.  Weight loss (claimed as a manifestation of an undiagnosed 
illness) was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.317 (2007).

5.  Peptic ulcer disease and gastroesophageal reflux disease 
(claimed as a gastrointestinal condition, stomach problems, 
and colon discomfort as a manifestation of an undiagnosed 
illness) were not incurred in or aggravated by service, nor 
may they be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.317 (2007).

6.  Pancreatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).


7.  Benign positional vertigo (claimed as dizziness as a 
manifestation of an undiagnosed illness) was not incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.317 (2007).

8.  Migraine headaches (claimed as a manifestation of an 
undiagnosed illness) were not incurred in or aggravated by 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.317 (2007).

9.  Tinea cruris (claimed as a skin rash, pigmentation, and 
rough texture as a manifestation of an undiagnosed illness) 
was not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.317 (2007).

10.  A pulled leg muscle was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

11.  Cholecystitis and thickening of the gallbladder were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

12.  Hypereosinophilia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

13.   The criteria for a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.16 (2007).


14.  The criteria for a temporary total rating based on 
hospital treatment in excess of 21 days for a service 
connected disability pursuant to 38 C.F.R. § 4.29 have not 
been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.29 (2007).

15.  The criteria for a temporary total evaluation for 
treatment of a service-connected disability requiring 
convalescence pursuant to 38 C.F.R. § 4.30 have not been met.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.30 
(2007).

16.   The criteria for a compensable evaluation for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 have not been met.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In an August 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  He was 
told what evidence was needed to substantiate his claims, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claims.

The Board finds that the content of the August 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  He was provided 
with an SOC in September 2000, and in July 2001 and September 
2006 SSOC's were issued, each of which provided the veteran 
with an additional 60 days to submit more evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In October 2006, the 
veteran was provided with the provisions of the Dingess case.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).


In the present case, the veteran has contended that he 
suffers from a disability that is a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm 
between September 1990 and April 1991.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d). Accordingly, the VA provisions 
pertaining to Persian Gulf veterans are applicable to this 
case.

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b) (as amended at 71 Fed. Reg. 
75,669 (Dec. 18, 2006)).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):  (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multi symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under §section 3.317.  However, service connection 
may still be granted under section 3.303(d) if the Sanchez-
Benitez rule is not violated.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

As noted above, the veteran has claimed that he suffers from 
various disorders which he claims are a manifestation of 
undiagnosed illness related to his service in the Persian 
Gulf.  However, since all of the veteran's complaints have 
been related to diagnosed conditions, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, set forth for 
reference above, do not apply to the veteran's claims.

A.  Undifferentiated somatoform disorder and major depression

The veteran's service medical records (SMRs) are completely 
silent as to any complaints of or treatment for any 
psychiatric complaints.  On a Southwest Asia Demobilization 
and Redeployment evaluation, he indicated that he had no 
recurring thoughts, nightmares, or trouble sleeping.  A 
Quadrennial examination performed in July 1992 was negative.

A Gulf War examination from August 1994 noted the veteran's 
complaints that he had no energy and was fatigued in the 
morning.  In September 1995, he was seen by VA for various 
abdominal complaints, to include diarrhea.  Given all the 
normal tests, it was felt that there could be a psychological 
overlay to his complaints.  His wife stated in August 1996 
that he was depressed one moment and joyful the next.  

The veteran was afforded a VA neurological examination in 
September 1999.  He reported memory problems and trouble 
sleeping.  The examiner felt that these problems could be 
contributed to by his previously diagnosed depression.  It 
was felt that his sleep disorder, memory loss, and fatigue 
could be related to his diagnosed depression.  It was noted 
that, if no etiology could be found for his complaints, a 
somatoform disorder should be considered.  

VA also afforded the veteran a psychiatric examination in 
September 1999.  He noted that he worked in construction.  He 
commented that he was unaware that he had any psychiatric 
symptoms.  He said that he had been told that all of his 
complaints were " in his head."  He said that while 
stationed in Saudi Arabia the most frightening thing he had 
seen was a SCUD missile that struck a couple of blocks away.  
He specifically denied being haunted by anything that he had 
seen during service.  He denied feeling depressed; he also 
denied any problems with his memory, although he did refer to 
some trouble sleeping.  He had interests outside of work and 
felt "OK" about himself.  The mental status examination 
noted that he was cooperative and that his speech was fluent 
and was normal in rate and rhythm.  His mood was euthymic and 
his affect was full and appropriate to his expressed 
thoughts.  There was no lability of affect.  His thought 
processes were coherent.  He displayed no signs of psychosis; 
he was fully alert and oriented.  The Axis I diagnosis was 
undifferentiated somatoform disorder.

The veteran was re-examined by VA in June 2002.  He again 
denied any psychiatric complaints, although he did refer to 
some trouble sleeping, some irritability, and some trouble 
tolerating loud noises.  He denied any signs of anxiety, loss 
of interest, or manic symptoms.  He had numerous physical 
complaints that he had been told were psychological.  The 
mental status examination noted that he was very well-
groomed, very cooperative, and had normal motor activity with 
normal speech.  His predominant affect was euthymic and his 
range of affect was within normal limits and appropriate to 
his expressed thoughts.  His thought processes were coherent 
and his associations were intact.  There were no 
abnormalities of thought content.  He was fully oriented, his 
insight was fair, and his judgment was good.  The diagnosis 
was probable undifferentiated somatoform disorder.  The 
examiner expressed the opinion that there was no indication 
in the record that this disorder was related to the  
veteran's military service.  An August 2004 VA examination 
noted that he was negative for any symptoms associated with a 
mood disorder, such as depression.

Upon a careful review of the evidence of record, the Board 
finds that service connection for an undifferentiated 
somatoform disorder and major depression has not been 
established.  While a somatoform disorder has been diagnosed, 
there is no indication that this disorder was present in 
service or is otherwise related to his service.  In fact, the 
June 2002 VA examiner opined that this disorder had no 
relationship to his service.  As to the claim for major 
depression, there is no objective indication in the record 
that this condition has been diagnosed; rather, the veteran 
has denied experiencing any symptoms of depression. As a 
consequence, the preponderance of the evidence is against the 
veteran's claim for service connection for a somatoform 
disorder and major depression.

B.  Right upper extremity cubital tunnel syndrome

The veteran's SMRs are completely silent as to complaints of 
or treatment for right upper extremity cubital tunnel 
syndrome.  The April 1991 redeployment examination and the 
July 1992 Quadrennial examination were also both normal.

The veteran's first complaints were noted in the September 
1999 VA neurological examination.  He complained of pain in 
the right wrist with occasional radiation into the third and 
fourth fingers.  The impression was of pain in the wrist of 
unknown etiology.  Previous EMG studies had not found carpal 
tunnel syndrome or other peripheral nerve abnormalities.    

The veteran was afforded a VA examination in June 2002.  He 
had had surgery on his right elbow in March 2001.  He had had 
ulnar nerve neuropathy and EMG studies consistent with ulnar 
nerve entrapment at the right elbow.  He complained of pain 
and numbness, with tingling in the right arm.  He also 
complained of constant cramping pain.  He was diagnosed with 
cubital tunnel syndrome only when the arm was flexed.  He 
denied having any such complaints while in service.

Another VA examination was performed in August 2004.  He was 
again diagnosed with a history of right ulnar neuropathy 
(entrapment) at the elbow, status post right ulnar 
transposition surgery with no clinical improvement.  It was 
noted that the symptoms had emerged in 1999 about 4 years 
after leaving service; he had been involved in heavy 
construction at the time.  The examiner stated that "This 
condition, however, does not appear to be secondary to the 
veteran's military service since the symptoms first emerged 
more than 4 years after leaving service."  The general 
medical examination noted his denials of any injury or 
similar complaints while on active duty.  His first 
complaints were documented in 1999.  The examiner said that 
"Therefore, it is my opinion that this is not at least as 
likely as not due to or related to military service."

After a careful review of the evidence of record, the Board 
finds that service connection for right upper extremity 
cubital tunnel syndrome has not been established.  There is 
no objective indication that any injury was sustained to the 
right upper extremity in service, and there is no evidence of 
any in-service complaints about the right upper arm.  In 
fact, the veteran has specifically denied any complaints in 
service, and the VA examiners in August 2004 rendered 
opinions that his cubital tunnel syndrome, which first 
manifested in 1999 and after working in heavy construction, 
was not related to his military service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for right upper extremity cubital 
tunnel syndrome.

C.  Sinusitis

The SMRs are silent as to any complaints of or treatment for 
a sinus disorder.  The April 1991 redeployment examination 
and the July 1992 Quadrennial examination were within normal 
limits.

A September 1999 VA examination contained the veteran's 
statement that he had been diagnosed with respiratory 
problems.  He said that he had episodes two times per month 
when his nose and eyes would run and he would sneeze.  He 
commented that he would either take over-the-counter 
medications or his uncle's Claritin.  The examination of the 
nose and the pharynx was within normal limits.  The diagnosis 
was probable mild allergic rhinitis.

In June 2002, the veteran was afforded another VA 
examination.  He complained of intermittent watery and itchy 
eyes and a runny nose with headaches 6 times a year.  He 
stated that these complaints had begun while on active duty 
in Germany.  He had been told that he had allergies.  The 
objective examination noted that his nose had moist, pink 
mucous membranes that were without obstruction.  The 
assessment was mild allergic rhinitis.

VA re-examined the veteran in August 2004.  He was found to 
have mild allergic rhinitis, which he claimed had begun in 
service.  However, the claims file showed no in-service 
documentation of rhinitis/sinusitis.  The examiner stated 
"It is my opinion that this is not as likely as not related 
to military service."

Upon careful review of the evidence of record, it is found 
that service connection for sinusitis has not been 
established.  While the veteran has stated that his symptoms 
had begun on active duty, these assertions have not been 
corroborated by the objective service medical records, which 
reflect no treatment for sinusitis/rhinitis.  In fact, the VA 
examiner in August 2004, after a review of the evidence of 
record, opined that the veteran's mild allergic rhinitis was 
not related to his military service.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for sinusitis.

D.  Weight loss

The veteran's service medical records are silent as to any 
complaints of or treatment for weight loss.  During the April 
1991 redeployment examination, he specifically denied any 
weight loss.

An August 1994 Gulf War examination noted that the veteran 
was 5 feet and 6 inches tall and weighed 125 pounds.  In 
August 1996, his wife stated that he had lost an average of 
15 to 20 pounds over the years and had not been able to put 
weight back on.  

The veteran was examined by VA in September 1999.  He stated 
that in 1991 he had weighed 150 pounds; however, he said that 
since that time he has lost 25 to 30 pounds and now weighs 
between 125 and 135 pounds.  The examiner reviewed all the 
records, to include the service medical records, and noted 
that his lowest weight had been 120 pounds.  His greatest 
weight had been 135 pounds.  Over the past 13 years, his 
weight had varied from 120 to 135 pounds, which the examiner 
considered to be normal.  

In June 2002, the veteran was again examined by VA.  The 
examiner agreed with past examiners that his weight 
fluctuations over the years were a normal variant.  An August 
2004 VA examination also found his weight variations to be 
normal.

After careful review of the evidence of record, the Board 
finds that service connection for weight loss has not been 
established.  The objective records have shown that the 
veteran's weight has fluctuated over the years; however, VA 
examiners found in June 2002 and August 2004 that these 
variations were normal and did not suggest the presence of 
any disability.  Therefore, there is no disability present 
for which service connection could be awarded, and the 
preponderance of the evidence is against the veteran's claim 
for service connection for weight loss.

E.  Peptic ulcer disease/gastroesphageal reflux disease 
(GERD)

The veteran's SMRs are silent as to any complaints of or 
treatment for either peptic ulcer disease or GERD.  During 
the April 1991 redeployment examination, he denied stomach or 
belly pain, nausea, diarrhea, or bloody bowel movements.  The 
July 1992 Quadrennial examination was negative.

April 1994 private treatment records reflected the veteran's 
assertion that he had been diagnosed with peptic ulcer 
disease in 1987.  He had abdominal pain of uncertain 
etiology; the etiology was not determined since his claimed 
peptic ulcer disease had never been confirmed by X-ray.

The August 1994 Persian Gulf War examination referred to his 
complaints that he had started in 1991 to develop sharp pain 
in the abdomen that was associated with off and on diarrhea.  
The abdomen was without masses or organomegaly and displayed 
no tenderness.  The diagnosis was diarrhea.  In 1995, he 
continued to complain of abdominal pain and diarrhea.  

The veteran underwent a VA examination in September 1999.  He 
complained of diarrhea about 3 times per week, present since 
1994.  The abdomen was soft and was without organomegaly and 
tenderness.  According to the veteran, after eating his 
stomach would get upset and he would experience cramping and 
vomiting every other day.  He commented that he had had a 
normal UGI, barium enema, EGD, and colonoscopy.  He had been 
diagnosed with irritable bowel syndrome.  A June 2002 VA 
examination found diagnoses of peptic ulcer disease and GERD.  
An August 2004 VA examination also diagnosed peptic ulcer 
disease and GERD.  These conditions had not been noted in the 
service medical records and the examiner opined that they 
were not related to his military service.

After a careful review of the evidence of record, it is found 
that service connection for peptic ulcer disease and GERD has 
not been established.  The record does not indicate that the 
diagnosed peptic ulcer disease and GERD were present in 
service and the August 2004 VA examiner opined that these 
disorders were not present in service.  There is also no 
indication in the objective record that peptic ulcer disease 
was present to a compensable degree within one year of 
separation from service, that is, by June 1992.  As a 
consequence, the preponderance of the evidence is against the 
veteran's claim for service connection for peptic ulcer 
disease or GERD.

F.  Pancreatitis

The SMRs are completely silent as to any complaints of or 
treatment for pancreatitis.  All examinations performed in 
service were within normal limits.

In September 1995, VA outpatient treatment records noted that 
plain films of the abdomen apparently demonstrated some 
pancreatic calcifications.  The examination of the abdomen 
was negative.  There was minimal elevation of amylase, which 
was not impressive; however, with the abdominal pain and 
diarrhea, it was consistent with chronic pancreatitis.  

A VA examination of the veteran performed in June 2002 
diagnosed pancreatitis.  Another VA examination conducted in 
August 2004 also diagnosed this disorder.  However, in light 
of the negative service medical records, the examiner opined 
that this disorder was not related to the veteran's period of 
service.

Upon careful review of the evidence of record, the Board 
finds that service connection for pancreatitis has not been 
established.  While this condition was diagnosed in 1994, 
there is no objective indication that it was present in 
service; moreover, the August 2004 VA examiner opined that 
this disorder was not related to his service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for pancreatitis.

G.  Benign positional vertigo

The veteran's service medical records are completely silent 
as to any complaints of or treatment for vertigo.  The 
various examinations performed in service made no mention of 
this disorder.

During an August 1994 Persian Gulf War examination, the 
veteran complained that he had begun to have episodes of 
dizziness that were transient and lasted only a few seconds.  
There was no relation to position.  The cranial nerves were 
intact.  The assessment was dizziness.

The veteran was afforded a VA examination in August 1995.  He 
complained of episodes of dizziness, particularly on bending 
over or when he would sit up.  These episodes would begin 
gradually, would last a few seconds, and would occur 
approximately 4 to 5 times a week.  He denied any focal 
neurologic deficits and was unaware of any gait difficulties.  
The objective examination did not find any nystagmus, 
although he complained of blurring of vision or dizziness 
when he would sit up after his head had been turned in a 
supine position to the left or the right.  The neurologic 
examination was otherwise within normal limits.  The 
impression was brief episodic vertigo, possibly benign 
positional in type.  This condition had a two year history, 
many but not all associated with a change in head position.  
The episodes had not been progressive and there was no 
evidence to suggest central etiology.

During a June 2002 VA examination, the veteran complained of 
lightheadedness since 1994 (the last occurring in 2001).  
These would last about 3 seconds.  He denied any vertigo, 
visual disturbances, or syncope.  The neurological 
examination was negative.  The assessment was benign 
positional vertigo with dizziness and headaches.  The August 
2004 VA examination diagnosed benign positional vertigo with 
dizziness.

After careful review of the evidence of record, the Board 
finds that service connection for benign positional vertigo 
has not been established.  While this condition was diagnosed 
after service, there is no objective indication, despite the 
veteran's assertions to the contrary, that this disorder was 
present in service.  Because there is no suggestion that this 
disorder was present in service, and there is no opinion that 
it is related to service, it must be concluded that the 
preponderance of the evidence is against the veteran's claim 
for service connection for benign positional vertigo.


H.  Headaches

The veteran's SMRs are completely silent as to any complaints 
of or treatment for headaches, and the various examinations 
conducted during service were negative for headaches.

An August 1994 Persian Gulf War examination noted the 
veteran's complaints that he had started to have bitemporal 
headaches in 1992.  He referred to some radiation to the 
frontal area, behind the eyes.  He would have these headaches 
twice a week and would last for two to six hours. These were 
usually relieved by sleep.  These were pressure-type in 
nature, but there were no eye changes.  The cranial nerves 
were intact.  The assessment was headaches.

A VA examination was performed in August 1995.  He stated 
that his headaches had begun in 1993.  He had a pressure-like 
feeling in the bitemporal regions or behind the eyes.  There 
was no visual aura, nausea, or vomiting.  These would be 
moderate in severity and would last about 2 hours.  The 
neurological evaluation was essentially negative.  The 
impression was tension-type headaches with a 2 year history, 
occurring twice a week.

During a June 2002 VA examination, the veteran complained of 
headaches that had begun in 1993 or 1994.  He had bitemporal 
headaches that were without dizziness or visual disturbances, 
or light or noise sensitivity.  These would occur about 4 
times a week and would last up to 5 hours.  The neurological 
evaluation was negative.  An August 2004 VA examination noted 
no history of headaches in his family.  The impression was 
chronic tension headaches, moderate in severity.  These had 
been present since leaving service.

Upon careful review of the evidence, it is found that service 
connection for headaches has not been established.  The 
veteran has been diagnosed with headaches; however, despite 
the veteran's assertions to the contrary, there is no 
objective indication in the service medical records that 
these headaches were present in service, nor is there any 
opinion relating these complaints to service.  As a 
consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for headaches.  

I.  Tinea cruris

The SMRs are silent as to any complaints of or treatment for 
tinea cruris, and the various examinations conducted during 
service were all within normal limits.

VA outpatient treatment records reflect the veteran's denial 
in September 1995 that he had any skin rashes.  In August 
1996, his wife stated that the veteran's skin pigment had 
darkened somewhat and its texture had changed to a more rough 
one.

In June 2002, the veteran was afforded a VA examination.  He 
denied any skin rash or pruritis.  The physical examination 
noted that his skin was without eruptions.  The assessment 
was history of tinea cruris with no evidence of skin eruption 
at this time.  At the time of the August 2004 VA examination 
his skin was normal.

After a careful review of the evidence of record, the Board 
finds that service connection for tinea cruris has not been 
established.  The objective evidence of record does not show 
any skin disorder in service; in fact, there is no current 
diagnosis of tinea cruris. Therefore, there is no objective 
evidence that the veteran has any chronic skin disorder that 
can be related to his period of service, and the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinea cruris.

J.  Pulled leg muscle

The veteran's service medical records reflect no complaints 
of or treatment for a pulled leg muscle.  The various 
examinations conducted during service were all within normal 
limits.

During an August 1994 Persian Gulf War examination the 
veteran complained of leg pain. He said that he had awoken 
one morning in 1994 with leg pain.  He said that he had been 
told that he had a muscle pull.  He stated that the pain 
would come and go and was not associated with any activity.

The veteran was afforded a VA psychiatric examination in June 
2002; he reported symptoms of muscle soreness and some 
fatigue.  During the general medical examination, he said 
that he had left thigh soreness and tightness after sitting 
for an hour or more since 1993.  He claimed that he had been 
treated in Germany with muscle relaxants.  He denied any 
history of trauma.  The assessment was muscle tightness, 
fibromyalgia, and chronic fatigue syndrome.

Another VA examination was conducted in August 2004.  He 
again reported that he had pulled a leg muscle.  The examiner 
could not attribute this to any clinical diagnosis and there 
were no objective findings that could be independently 
verified.

Upon a careful review of the evidence of record, it is found 
that service connection for a pulled leg muscle has not been 
established.  While the veteran had alleged that he had 
suffered an acute pulled leg muscle in service, the objective 
evidence does not show any such injury.  Moreover, the 
evidence of record did not diagnose any disorder of the left 
leg that could be attributed to any alleged pulled leg 
muscle.  As a consequence, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
pulled leg muscle.

K.  Cholecystitis and thickening of the gallbladder

The veteran's SMRs show no complaints of or treatment for 
cholecytitis and thickening of the gallbladder.  The various 
examinations conducted in service were all within normal 
limits in this regard.

The veteran's post-service records reflect a finding of a 
thickened gallbladder in April 1994 private treatment 
records.  A VA treatment record from September 1995 included 
an X-ray that showed a thickened gallbladder wall with no 
stones or dilated ducts.  




A June 2002 VA examination of the veteran noted a history of 
abnormal gallbladder tests showing thickening of the 
gallbladder.  The diagnosis was cholecytitis with thickening 
of the gallbladder.  The diagnosis was confirmed by the 
August 2004 VA examination.  The examiner, after noting the 
negative service medical records, opined that this condition 
was not related to his military service.

After a careful review of the evidence of record, the Board 
finds that service connection for cholecytitis and thickening 
of the gallbladder has not been established.  The evidence 
does not demonstrate that the veteran's diagnosed 
cholecytitis and thickening of the gallbladder was present in 
service; in fact, the VA examiner had opined in August 2004 
that this disorder was not related to his active duty.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
cholecytitis and thickening of the gallbladder.

L.  Hypereosinophilia

The SMRs are silent as to any complaints of or treatment for 
hypereosinophilia, and the various examinations performed 
during service do not mention this condition.

A VA examination performed of the veteran in June 2002 noted 
a history of slightly increased eosinophils with low to low 
normal white blood cell count.  The examiner commented that 
the veteran did not have hypereosinophilia.  His absolute 
count was normal.

After a careful review of the evidence of record, it is found 
that service connection for hypereosinophilia has not been 
established.  There is no objective indication that the 
veteran has hypereosinophilia that can be related to his 
period of service.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypereosinophilia.  



M.  TDIU

The regulation governing TDIU claims, 38 C.F.R. § 4.16(a), 
reads as follows:  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities:  
Provided, That, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a 
prisoner of war.  

It is provided further that the existence or degree of 
non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in 
a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.

38 C.F.R. § 4.16(b) reads as follows:

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational 
and vocational attainment and all other factors having a 
bearing on the issue.

A review of the record before th Board discloses that the 
veteran is currently service connected for irritable bowel 
syndrome, evaluated as 10 percent disabling.  Clearly, the 
veteran does not have one disability rated as 60 percent 
disabling and, as a consequence, does not meet the schedular 
criteria of 38 C.F.R. § 4.16(a).  In addition, there is no 
indication in the objective record that the veteran has been 
rendered unemployable by this disorder.  Therefore, there is 
no need to submit this case to the Director of the 
Compensation and Pension Service, for extraschedular 
evaluation.  Therefore, it must be concluded that the 
preponderance of the evidence is against the veteran's claim 
for TDIU.

N.  Temporary total rating for hospitalization in excess of 
21 days

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the Rating Schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29.

In reviewing the record, there is no indication that the 
veteran has been hospitalized in excess of 21 days for the 
treatment of a service-connected disability.  Therefore, he 
has not met the basic criteria for the award of a total 
disability rating under the provisions of 38 C.F.R. § 4.29., 
and the preponderance of the evidence is against the 
veteran's claim for total disability rating under the 
provisions of 38 C.F.R. § 4.29.

O.  Temporary total evaluation pursuant to 38 C.F.R. § 4.30

The introductory portion of 38 C.F.R. § 4.30 states that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. 
38 C.F.R. § 4.30(a) reads as follows:  
Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  
(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.) 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing 
prohibited). (Effective as to outpatient surgery March 1, 
1989.)  
(3) Immobilization by cast, without surgery, of one major 
joint or more. (Effective as to outpatient treatment March 
10, 1976.)  

Upon careful review of the evidence of record, the Board 
finds that benefits under 38 C.F.R. § 4.30 are not warranted, 
since there is no indication in the objective record that the 
veteran has undergone treatment for a service-connected 
disability consistent with the requirements of this 
regulation.  Therefore, the preponderance of the evidence is 
against the veteran's claim for benefits pursuant to 
38 C.F.R. § 4.30.

P.  Compensable evaluation for multiple noncompensable
service-connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  

Because the veteran has been awarded a compensable evaluation 
for his service-connected irritable bowel syndrome, he is not 
entitled to a compensable evaluation pursuant to 38 C.F.R. 
§ 3.324.  Therefore, it must be concluded that the 
preponderance of the evidence is against this aspect of the 
veteran's claim.


ORDER

Entitlement to service connection for undifferentiated 
somatoform disorder and major depression (claimed as fatigue, 
sleep disturbance, and memory loss as a manifestation of an 
undiagnosed illness) is denied.

Entitlement to service connection for right upper extremity 
cubital tunnel syndrome (claimed as neurological problems as 
a manifestation of an undiagnosed illness) is denied.

Entitlement to service connection for sinusitis (claimed as 
sinus congestion and a respiratory illness as a manifestation 
of an undiagnosed illness) is denied.

[Continued on next page]


Entitlement to service connection for weight loss (claimed as 
a manifestation of an undiagnosed illness) is denied.

Entitlement to service connection for peptic ulcer disease 
and gastroesophageal reflux disease (claimed as a 
gastrointestinal condition, stomach problems, and colon 
discomfort as a manifestation of an undiagnosed illness) is 
denied.

Entitlement to service connection for pancreatitis is denied.

Entitlement to service connection for benign positional 
vertigo (claimed as dizziness as a manifestation of an 
undiagnosed illness) is denied.

Entitlement to service connection for headaches (claimed as a 
manifestation of an undiagnosed illness) is denied.

Entitlement to service connection for tinea cruris (claimed 
as a skin rash, pigmentation, and rough texture as a 
manifestation of an undiagnosed illness) is denied.

Entitlement to service connection for a pulled leg muscle is 
denied.

Entitlement to service connection for cholecystitis and 
thickening of the gallbladder is denied.

Entitlement to service connection for hypereosinophilia is 
denied.

Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities (TDIU) is denied.

[Continued on next page]



Entitlement to a temporary total rating based on hospital 
treatment in excess of 21 days for a service connected 
disability pursuant to 38 C.F.R. § 4.29 is denied.

Entitlement to a temporary total evaluation for treatment of 
a service-connected disability requiring convalescence 
pursuant to 38 C.F.R. § 4.30 is denied.

Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


